Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 1 of 29 PageID #: 610




                    EXHIBIT B
 Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 2 of 29 PageID #: 611



                           UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRlCT OF WEST VIRGINlA
                               CHARLESTON DIVISION

JESSICA A. STOLER,

       Plaintiff,

       V.                                                  Civil Action No. 2: l 8-CV-00988

PENNYMAC LOAN SERVICES, LLC

       Defendant.

                       DECLARATION OF FRANCIS X. CROWLEY

       I, Francis X. Crowley, declare under the penalty of perjury pursuant to 28 U.S.C. § 1746

as follows:

       1.      I am a partner with the law firm Blank Rome LLP, attorneys for defendant

PennyMac Loan Services, LLC ("PennyMac"), and I am fully familiar with the facts herein.

submit this declaration in support of PennyMac's motion for summary judgment.

       2.      Attached hereto as Exhibit B-1 and Exhibit B-2 are true and correct copies of the

transcript of the December 20, 2017 telephone call between plaintiff Jessica Stoler and

PennyMac, as transcribed by MAGNA Legal Services.



I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT. EXECUTED ON AUGUSTZI, 2019.
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 3 of 29 PageID #: 612




                    EXHIBIT B-1
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 4 of 29 PageID #: 613


                                                                         Page 1
                         UNITED STATES DISTRICT COURT

                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION

                                      -   -    -

         JESSICA A. STOLER,                :

                      Plaintiff,           :

         v.                                :       Civil Action No.

                                           :       2:18-CV-00988

         PENNYMAC LOAN SERVICES,           :

         LLC,                              :

                      Defendant.           :

                                      -   -    -




                           AUDIO TRANSCRIPTION OF:

                     Phone Call with Jessica A. Stoler




         Transcribed By: Maureen C. Brzycki, Court Reporter




                              Magna Legal Services

                                   866-624-6221

                                 www.MagnaLS.com
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 5 of 29 PageID #: 614


                                                                         Page 2
    1                        CUSTOMER SERVICE REP:         Thank you

    2                for contacting PennyMac.          My name is

    3                Eddie.    With who do I have the pleasure

    4                of speaking with today?

    5                        JESSICA STOLER:       Jessica Stoler.

    6                        CUSTOMER SERVICE REP:         How are

    7                you doing today, ma'am?

    8                        JESSICA STOLER:       Okay.

    9                              How are you?

   10                        CUSTOMER SERVICE REP:         Doing

   11                well.    Thank you for asking.

   12                              Just real quickly, I'd like

   13                to inform you of the account status,

   14                which currently reflects an active

   15                foreclosure in process.         At this time

   16                there's no scheduled sale date, but one

   17                can be assigned at any time.

   18                              So with that said, ma'am,

   19                what is your intention with the

   20                property at this time?

   21                        JESSICA STOLER:       Well, what

   22                happened is I had some sort of special

   23                forbearance thing a while back, and it

   24                was getting ready to be over, and I --
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 6 of 29 PageID #: 615


                                                                         Page 3
    1                he had said, you know, my -- my

    2                assigned agent or whatever, that I

    3                could possibly apply for another

    4                program when that was over, or you

    5                know, if income changed, whatever.              I

    6                had a medical emergency this year that

    7                caused all of this.        But anyways, my

    8                unemployment ran out, so that was

    9                obviously a change in my income.              And

   10                now I have a job.       So what I wanted to

   11                see is if there's some way I can start

   12                another program to put, you know, put

   13                this on hold and try to fix this

   14                situation.

   15                        CUSTOMER SERVICE REP:         Okay.

   16                              So were you laid off because

   17                of your health issues or did you quit

   18                because of your health issues?

   19                        JESSICA STOLER:       Let go

   20                basically.

   21                        CUSTOMER SERVICE REP:         Oh, okay.

   22                        JESSICA STOLER:       I had

   23                unemployment for the total amount of

   24                time, I guess, that it was allotted,
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 7 of 29 PageID #: 616


                                                                         Page 4
    1                and it ran out on me, and I basically

    2                had nothing until this week or so, and

    3                I have found something.         I just

    4                started.

    5                              And so I guess what I want

    6                to do is see if there's some way I can

    7                get another hold on that foreclosure

    8                status and try to get another program

    9                to get this fixed or whatever.

   10                        CUSTOMER SERVICE REP:        Yeah, we

   11                can see what we can offer you here.

   12                              How long were you unemployed

   13                for, ma'am?

   14                        JESSICA STOLER:       Since May of

   15                this year.

   16                        CUSTOMER SERVICE REP:        Until

   17                when?

   18                        JESSICA STOLER:       Until just last

   19                week.

   20                        CUSTOMER SERVICE REP:        And it ran

   21                out like in November?

   22                        JESSICA STOLER:       Yes.   Mm-hm.

   23                        CUSTOMER SERVICE REP:        And did

   24                you receive it right away in March --
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 8 of 29 PageID #: 617


                                                                         Page 5
    1                in May, or did you receive like two in

    2                July?

    3                         JESSICA STOLER:      I started --

    4                let's see, it was -- it was, end of

    5                May, I think, that -- I probably

    6                received -- started receiving it around

    7                the first of June, yes.         Because it

    8                was, you know, around the end of May

    9                that I --

   10                        CUSTOMER SERVICE REP:        Ran out?

   11                        JESSICA STOLER:       I applied for

   12                it.

   13                        CUSTOMER SERVICE REP:        But it ran

   14                out at the end of November you said,

   15                right?

   16                        JESSICA STOLER:       Yes.   Mm-hm.

   17                              I think in my state you're

   18                only allowed to collect it for 26

   19                weeks.

   20                        CUSTOMER SERVICE REP:        Oh, okay.

   21                              And you said you found

   22                employment last week or when?

   23                        JESSICA STOLER:       Yes, yes.

   24                              It's only part time, but you
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 9 of 29 PageID #: 618


                                                                         Page 6
    1                know -- you know, I have -- I have

    2                accepted it and started it just, you

    3                know, for something and still currently

    4                looking for full time.

    5                        CUSTOMER SERVICE REP:          Now at

    6                this point we are, you know, going to

    7                be forced to review you for a program

    8                that helps you bring the account

    9                current.     But you must qualify for it.

   10                It's not a guarantee and --

   11                        JESSICA STOLER:       Mm-hm.

   12                        CUSTOMER SERVICE REP:         -- you may

   13                not qualify for it with just your part

   14                time income, but you can still try.

   15                And if you don't qualify, then you can

   16                just, you know, reapply when you have

   17                another part time job, or if you obtain

   18                a full time job but --

   19                        JESSICA STOLER:       Okay.

   20                        CUSTOMER SERVICE REP:         -- with

   21                that said, before discussing your

   22                financial situation, know that you can

   23                choose not to include income from

   24                alimony, child support, or separate
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 10 of 29 PageID #: 619


                                                                         Page 7
     1               maintenance payments, unless you wish

     2               to rely on that income in the

     3               determination to qualify for possible

     4               out of work assisted options.           All

     5               right.

     6                              But do you own any other

     7               properties, ma'am?

     8                       JESSICA STOLER:       No.

     9                       CUSTOMER SERVICE REP:         Is there a

   10                second mortgage against this property?

   11                        JESSICA STOLER:       No.

   12                        CUSTOMER SERVICE REP:         Do you pay

   13                for homeowner's association or condo

   14                fees?

   15                        JESSICA STOLER:       No.

   16                        CUSTOMER SERVICE REP:         Do you

   17                have any retirement or investment

   18                accounts?

   19                        JESSICA STOLER:       No.

   20                        CUSTOMER SERVICE REP:         And so

   21                your intention is to keep the property,

   22                correct?

   23                        JESSICA STOLER:       Yes.

   24                        CUSTOMER SERVICE REP:         The 705.62
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 11 of 29 PageID #: 620


                                                                          Page 8
     1               mortgage payment that you have, can you

     2               afford that?

     3                       JESSICA STOLER:       No.

     4                       CUSTOMER SERVICE REP:         All right.

     5                       JESSICA STOLER:       The program I

     6               was on dropped it down to $411.            I was,

     7               you know, I was doing that okay while I

     8               was on the, you know, the unemployment.

     9                       CUSTOMER SERVICE REP:         Yeah.    No.

   10                               But now it's going to be

   11                something different since you're not

   12                unemployed.

   13                        JESSICA STOLER:       Yeah.

   14                        CUSTOMER SERVICE REP:         So let me

   15                see here.

   16                               Do you have anything like

   17                saved up that you'd be able to

   18                contribute toward the account today?

   19                        JESSICA STOLER:       No, not today.

   20                No.

   21                        CUSTOMER SERVICE REP:         Okay.

   22                               And once again you're

   23                occupying the property and have no

   24                plans of vacating, correct?
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 12 of 29 PageID #: 621


                                                                          Page 9
     1                       JESSICA STOLER:       Correct.

     2                       CUSTOMER SERVICE REP:         How

     3               frequently are you getting paid right

     4               now and how much on average?

     5                       JESSICA STOLER:       It will be once

     6               a week, and it is -- I haven't got a

     7               check yet.      Do you want me to figure it

     8               out?    I know how much it is an hour and

     9               how many hours --

   10                        CUSTOMER SERVICE REP:         Yeah.

   11                Let's go by gross for now.

   12                        JESSICA STOLER:       Okay.

   13                               Let's see.     It's -- I don't

   14                have a calculator in front of me.             It's

   15                $16.23 an hour.

   16                        CUSTOMER SERVICE REP:         Mm-hm.

   17                        JESSICA STOLER:       And I'm

   18                getting -- it will vary between twenty

   19                and twenty five hours a week.

   20                        CUSTOMER SERVICE REP:         So

   21                averaging it out at 25 per week, the

   22                monthly gross of around $1,758.25.

   23                        JESSICA STOLER:       Uh-huh.      That

   24                sounds good.
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 13 of 29 PageID #: 622


                                                                        Page 10
     1                       CUSTOMER SERVICE REP:         Any other

     2               source of income?

     3                       JESSICA STOLER:       No.

     4                       CUSTOMER SERVICE REP:         Do you pay

     5               for any sort of dependent care, like

     6               day care, babysitting?

     7                       JESSICA STOLER:       No.

     8                       CUSTOMER SERVICE REP:         Personal

     9               loans?

   10                        JESSICA STOLER:       I'm sorry.      I

   11                didn't hear you.

   12                        CUSTOMER SERVICE REP:         Any

   13                personal loans with friends and family?

   14                        JESSICA STOLER:       No.

   15                        CUSTOMER SERVICE REP:         Natural

   16                gas?

   17                        JESSICA STOLER:       I have a gas

   18                bill.

   19                        CUSTOMER SERVICE REP:         Okay.

   20                               How much is that?

   21                        JESSICA STOLER:       In the winter,

   22                approximately $30-$40.

   23                        CUSTOMER SERVICE REP:         Electric?

   24                        JESSICA STOLER:       Electric is
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 14 of 29 PageID #: 623


                                                                        Page 11
     1               going to be probably around 120ish.

     2                       CUSTOMER SERVICE REP:         And water?

     3                       JESSICA STOLER:       Around 90.

     4               Maybe 80.

     5                       CUSTOMER SERVICE REP:         And repeat

     6               the water.      Sorry.

     7                       JESSICA STOLER:       Eighty.

     8                       CUSTOMER SERVICE REP:         Do you pay

     9               for a home phone?

   10                        JESSICA STOLER:       No.

   11                        CUSTOMER SERVICE REP:         Cellphone?

   12                        JESSICA STOLER:       Yes.

   13                        CUSTOMER SERVICE REP:         How much

   14                is that bill?

   15                        JESSICA STOLER:       Ninety.

   16                        CUSTOMER SERVICE REP:         Cable?

   17                        JESSICA STOLER:       Yes, it's around

   18                100.

   19                        CUSTOMER SERVICE REP:         Internet?

   20                        JESSICA STOLER:       It's included.

   21                        CUSTOMER SERVICE REP:         Groceries?

   22                        JESSICA STOLER:       Yes.    Maybe 100

   23                a week.

   24                        CUSTOMER SERVICE REP:         Car gas?
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 15 of 29 PageID #: 624


                                                                        Page 12
     1                       JESSICA STOLER:       That might be a

     2               little high.

     3                       CUSTOMER SERVICE REP:         What about

     4               car gas?

     5                       JESSICA STOLER:       Maybe twenty.

     6                       CUSTOMER SERVICE REP:         Car

     7               insurance?

     8                       JESSICA STOLER:       Hundred a month.

     9                       CUSTOMER SERVICE REP:         Medical or

   10                dental related expenses?

   11                        JESSICA STOLER:       No.

   12                        CUSTOMER SERVICE REP:         Alimony or

   13                child support?

   14                        JESSICA STOLER:       No.

   15                        CUSTOMER SERVICE REP:         Extra

   16                credit accounts?        All I see is Allied

   17                Financial; is that correct?

   18                        JESSICA STOLER:       Correct.

   19                        CUSTOMER SERVICE REP:         Any other

   20                living expense or credit account?

   21                        JESSICA STOLER:       No.

   22                        CUSTOMER SERVICE REP:         (Inaudible

   23                ).    Hold one second here.

   24                        JESSICA STOLER:       I'm sorry?
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 16 of 29 PageID #: 625


                                                                        Page 13
     1                       CUSTOMER SERVICE REP:         All right.

     2               Can I place you on a brief hold while I

     3               submit this information?

     4                       JESSICA STOLER:       Yes.

     5                       CUSTOMER SERVICE REP:         Thank you,

     6               ma'am.

     7                                -   -   -

     8                      (Whereupon, file ended.)

     9                                -   -   -

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 17 of 29 PageID #: 626


                                                                     Page 2019
                                    CERTIFICATE

                       I HEREBY CERTIFY that this transcript is a

          true record of the content on the file provided to

          me to the best of my ability.




                              Maureen Cunningham Brzycki,

                              Dated: August 20,




          (The foregoing certification of this transcript does

          not apply to any reproduction of the same by any

          means, unless under the direct control and/or

          supervision of the certifying reporter.)
       Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 18 of 29 PageID #: 627
                                                                                                    Page 1

          A          calculator 9:14                 D          front 9:14               4:14,18,22 5:3,11
ability 2019:4       Call 1:16              date 2:16           full 6:4,18              5:16,23 6:11,19
able 8:17            car 11:24 12:4,6       Dated 2019:16                                7:8,11,15,19,23
                     care 10:5,6                                         G               8:3,5,13,19 9:1,5
accepted 6:2                                day 10:6
account 2:13 6:8     caused 3:7             Defendant 1:11      gas 10:16,17 11:24       9:12,17,23 10:3,7
  8:18 12:20         Cellphone 11:11        dental 12:10          12:4                   10:10,14,17,21,24
accounts 7:18        CERTIFICATE            dependent 10:5      getting 2:24 9:3,18      11:3,7,10,12,15
  12:16                2019:1               determination 7:3   go 3:19 9:11             11:17,20,22 12:1
Action 1:7           certification          different 8:11      going 6:6 8:10 11:1      12:5,8,11,14,18
active 2:14            2019:19              direct 2019:21      good 9:24                12:21,24 13:4
afford 8:2           CERTIFY 2019:2         discussing 6:21     Groceries 11:21        job 3:10 6:17,18
agent 3:2            certifying 2019:22     DISTRICT 1:1,2      gross 9:11,22          July 5:2
alimony 6:24 12:12   change 3:9             DIVISION 1:3        guarantee 6:10         June 5:7
Allied 12:16         changed 3:5            doing 2:7,10 8:7    guess 3:24 4:5
                     CHARLESTON                                                                 K
allotted 3:24                               dropped 8:6                  H
allowed 5:18           1:3                                                             keep 7:21
                     check 9:7                       E          happened 2:22          know 3:1,5,12 5:8
amount 3:23                                                     health 3:17,18
and/or 2019:21       child 6:24 12:13       Eddie 2:3                                   6:1,1,3,6,16,22
                     choose 6:23            Eighty 11:7         hear 10:11              8:7,8 9:8
anyways 3:7                                                     helps 6:8
applied 5:11         Civil 1:7              Electric 10:23,24
                     collect 5:18                               high 12:2                       L
apply 3:3 2019:20                           emergency 3:6
                     condo 7:13             employment 5:22     hold 3:13 4:7 12:23    laid 3:16
approximately                                                     13:2                 Legal 1:22
  10:22              contacting 2:2         ended 13:8
                     content 2019:3         expense 12:20       home 11:9              let's 5:4 9:11,13
asking 2:11                                                     homeowner's 7:13       little 12:2
assigned 2:17 3:2    contribute 8:18        expenses 12:10
                     control 2019:21        Extra 12:15         hour 9:8,15            living 12:20
assisted 7:4                                                    hours 9:9,19           LLC 1:10
association 7:13     correct 7:22 8:24
                       9:1 12:17,18                   F         Hundred 12:8           LOAN 1:9
AUDIO 1:15                                                                             loans 10:9,13
August 2019:16       Court 1:1,19           family 10:13
                                                                          I            long 4:12
average 9:4          credit 12:16,20        fees 7:14
                                            figure 9:7          Inaudible 12:22        looking 6:4
averaging 9:21       Cunningham
                                            file 13:8 2019:3    include 6:23
                       2019:15                                                                 M
                                            financial 6:22      included 11:20
          B          current 6:9
                                               12:17            income 3:5,9 6:14      Magna 1:22
babysitting 10:6     currently 2:14 6:3
                                            first 5:7             6:23 7:2 10:2        maintenance 7:1
back 2:23            CUSTOMER 2:1,6
                                            five 9:19           inform 2:13            March 4:24
basically 3:20 4:1     2:10 3:15,21 4:10
                                            fix 3:13            information 13:3       Maureen 1:19
best 2019:4            4:16,20,23 5:10
                                            fixed 4:9           insurance 12:7          2019:15
bill 10:18 11:14       5:13,20 6:5,12,20
                                            forbearance 2:23    intention 2:19 7:21    ma'am 2:7,18 4:13
brief 13:2             7:9,12,16,20,24
                                            forced 6:7          Internet 11:19          7:7 13:6
bring 6:8              8:4,9,14,21 9:2,10
                                            foreclosure 2:15    investment 7:17        means 2019:21
Brzycki 1:19           9:16,20 10:1,4,8
                                               4:7              issues 3:17,18         medical 3:6 12:9
  2019:15              10:12,15,19,23
                                            foregoing 2019:19                          Mm-hm 4:22 5:16
                       11:2,5,8,11,13,16                                  J
         C                                  found 4:3 5:21                              6:11 9:16
                       11:19,21,24 12:3                         Jessica 1:5,16 2:5,5
C 1:19                                      frequently 9:3                             month 12:8
                       12:6,9,12,15,19                            2:8,21 3:19,22
Cable 11:16                                 friends 10:13                              monthly 9:22
                       12:22 13:1,5
      Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 19 of 29 PageID #: 628
                                                                                                    Page 2

mortgage 7:10 8:1             Q          see 3:11 4:6,11 5:4    support 6:24 12:13    work 7:4
                     qualify 6:9,13,15     8:15 9:13 12:16                            www.MagnaLS.c...
        N                                separate 6:24                    T            1:24
                      7:3
name 2:2             quickly 2:12        SERVICE 2:1,6,10       Thank 2:1,11 13:5
Natural 10:15                              3:15,21 4:10,16      thing 2:23                     Y
                     quit 3:17
Ninety 11:15                               4:20,23 5:10,13      think 5:5,17          Yeah 4:10 8:9,13
November 4:21                R             5:20 6:5,12,20 7:9   time 2:15,17,20         9:10
 5:14              ran 3:8 4:1,20 5:10     7:12,16,20,24 8:4      3:24 5:24 6:4,14    year 3:6 4:15
                     5:13                  8:9,14,21 9:2,10       6:17,18
          O                                9:16,20 10:1,4,8     today 2:4,7 8:18,19            $
                   ready 2:24
obtain 6:17        real 2:12               10:12,15,19,23       total 3:23            $1,758.25 9:22
obviously 3:9      reapply 6:16            11:2,5,8,11,13,16    Transcribed 1:19      $16.23 9:15
occupying 8:23     receive 4:24 5:1        11:19,21,24 12:3     transcript 2019:2     $30 10:22
offer 4:11         received 5:6            12:6,9,12,15,19        2019:19             $40 10:22
Oh 3:21 5:20       receiving 5:6           12:22 13:1,5         TRANSCRIPTI...        $411 8:6
okay 2:8 3:15,21   record 2019:3         Services 1:9,22          1:15
  5:20 6:19 8:7,21                                              true 2019:3                    1
                   reflects 2:14         situation 3:14 6:22
  9:12 10:19                                                    try 3:13 4:8 6:14     100 11:18,22
                   related 12:10         sorry 10:10 11:6
once 8:22 9:5                                                   twenty 9:18,19 12:5   120ish 11:1
                   rely 7:2                12:24
options 7:4        REP 2:1,6,10 3:15     sort 2:22 10:5         two 5:1                        2
          P          3:21 4:10,16,20     sounds 9:24                                  2:18-CV-00988 1:8
                                         source 10:2                    U
paid 9:3             4:23 5:10,13,20                                                  20 2019:16
                     6:5,12,20 7:9,12    SOUTHERN 1:2           Uh-huh 9:23
part 5:24 6:13,17                                               unemployed 4:12       25 9:21
                     7:16,20,24 8:4,9    speaking 2:4                                 26 5:18
pay 7:12 10:4 11:8                                               8:12
                     8:14,21 9:2,10,16   special 2:22
payment 8:1                                                     unemployment 3:8
                     9:20 10:1,4,8,12    start 3:11                                            7
payments 7:1                                                     3:23 8:8
                     10:15,19,23 11:2    started 4:4 5:3,6                            705.62 7:24
PennyMac 1:9 2:2                                                UNITED 1:1
                     11:5,8,11,13,16       6:2
personal 10:8,13                                                                                8
                     11:19,21,24 12:3    state 5:17                     V
phone 1:16 11:9
                     12:6,9,12,15,19     STATES 1:1                                   80 11:4
place 13:2                                                      v 1:7
                     12:22 13:1,5        status 2:13 4:8                              866-624-6221 1:23
Plaintiff 1:6                                                   vacating 8:24
                   repeat  11:5          Stoler 1:5,16 2:5,5
plans 8:24                                                      vary 9:18                       9
                   reporter  1:19          2:8,21 3:19,22
pleasure 2:3                                                    VIRGINIA 1:2          90 11:3
                     2019:22               4:14,18,22 5:3,11
point 6:6
                   reproduction            5:16,23 6:11,19               W
possible 7:3
                     2019:20               7:8,11,15,19,23      want 4:5 9:7
possibly 3:3
                   retirement   7:17       8:3,5,13,19 9:1,5    wanted 3:10
probably 5:5 11:1
                   review  6:7             9:12,17,23 10:3,7    water 11:2,6
process 2:15
                                           10:10,14,17,21,24
program 3:4,12 4:8 right 4:24 5:15 7:5                          way 3:11 4:6
                     8:4 9:3 13:1          11:3,7,10,12,15      week 4:2,19 5:22
  6:7 8:5
                                           11:17,20,22 12:1      9:6,19,21 11:23
properties 7:7                S            12:5,8,11,14,18      weeks 5:19
property 2:20 7:10   sale 2:16             12:21,24 13:4        WEST 1:2
 7:21 8:23           saved 8:17          submit 13:3            winter 10:21
provided 2019:3      scheduled 2:16      supervision            wish 7:1
put 3:12,12          second 7:10 12:23     2019:22
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 20 of 29 PageID #: 629




                     EXHIBIT B-2
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 21 of 29 PageID #: 630


                                                                         Page 1
                         UNITED STATES DISTRICT COURT

                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION

                                      -   -    -

          JESSICA A. STOLER,               :

                       Plaintiff,          :

          v.                               :       Civil Action No.

                                           :       2:18-CV-00988

          PENNYMAC LOAN SERVICES,          :

          LLC,                             :

                       Defendant.          :

                                      -   -    -




                            AUDIO TRANSCRIPTION OF:

                     Phone Call with Jessica A. Stoler

                                      Part Two



          Transcribed By: Maureen C. Brzycki, Court Reporter




                              Magna Legal Services

                                    866-624-6221

                                 www.MagnaLS.com
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 22 of 29 PageID #: 631


                                                                         Page 2
     1                       CUSTOMER SERVICE REP:          Thank you

     2               very much for holding, ma'am.

     3                       JESSICA STOLER:       Mm-hm.

     4                       CUSTOMER SERVICE REP:          All right.

     5                              So just to confirm once

     6               again, no additional credit account,

     7               living expense, or income before I

     8               submit this?

     9                       JESSICA STOLER:       (Inaudible).

   10                        CUSTOMER SERVICE REP:         Alrighty.

   11                        JESSICA STOLER:       Mm-hm.

   12                        CUSTOMER SERVICE REP:         So what

   13                we're going to do is send you out an

   14                application for you to fill out.

   15                You'll be getting it in a package that

   16                you'll be receiving within seven to ten

   17                days.    So the package will have our

   18                mortgage assistance application, and

   19                additional -- additional list of

   20                documents we'll need from you to

   21                proceed with the review.

   22                               If you need any help with

   23                this review, you can just contact our

   24                modification queue until we let you
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 23 of 29 PageID #: 632


                                                                          Page 3
     1               know you have a dedicated point of

     2               contact.     So on the meantime, any

     3               questions just call (866)629-4570.

     4                       JESSICA STOLER:       One second.      Let

     5               me write that down.         Sorry.    It's a

     6               different number than a --

     7                       CUSTOMER SERVICE REP:         Yep.

     8                       JESSICA STOLER:       -- than I had.

     9               Okay.    Okay.     (866)629 --

   10                        CUSTOMER SERVICE REP:         4570.

   11                        JESSICA STOLER:       Okay.    Okay.

   12                        CUSTOMER SERVICE REP:         All right.

   13                               But besides that, the

   14                documents you can submit by mail, fax,

   15                or you can upload them to our website

   16                PennMacUSA.com.       If you want to get a

   17                head start by any chance, you can go on

   18                now.    Just log into your PennyMac

   19                account.     You'll have access to the

   20                forms that come with this process.

   21                Just go to the modification center.

   22                And if you wanted to by any chance

   23                upload them through the website, you

   24                can do it through there or --
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 24 of 29 PageID #: 633


                                                                         Page 4
     1                       JESSICA STOLER:       Uh-huh.

     2                       CUSTOMER SERVICE REP:         -- or send

     3               fax or mail back those documents.             If

     4               you do mail, make sure you make copies

     5               of what you're mailing in.

     6                              But with that, be advised

     7               the modification may impact your credit

     8               score or have tax implications.             The

     9               assistance also is not a guarantee, but

   10                I do wish you the best of luck and

   11                until the account is brought current

   12                (inaudible).

   13                        JESSICA STOLER:       Am I -- am I at

   14                least protected while I'm waiting for

   15                these seven to ten days giving the

   16                review, or --

   17                        CUSTOMER SERVICE REP:         No.

   18                               The only time we're going to

   19                go ahead and suspend the foreclosure is

   20                when we let you know we're awaiting the

   21                decision.      Sometimes we do it before,

   22                when we have the majority of the

   23                package, but we'll let you know like

   24                when you call in that, you know,
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 25 of 29 PageID #: 634


                                                                         Page 5
     1               it's -- or you could just ask us, is

     2               the foreclosure suspended.           We'll let

     3               you know if it is or not yet.           But

     4               typically the one -- definitely where

     5               it will be suspended is when we reach

     6               the awaiting decision point.           While we

     7               await for a decision, we do hault all

     8               activity pending that decision.

     9                       JESSICA STOLER:       Okay.

   10                        CUSTOMER SERVICE REP:         All right.

   11                               But --

   12                        JESSICA STOLER:       All right.

   13                        CUSTOMER SERVICE REP:         So until

   14                the account is brought current

   15                collection activity, late charges, and

   16                credit reporting, including foreclosure

   17                proceedings will continue.

   18                               But any additional questions

   19                at this time, ma'am?

   20                        JESSICA STOLER:       No thank you.

   21                        CUSTOMER SERVICE REP:         Alrighty.

   22                               Just so before I let you go,

   23                the e-mail on file,

   24                jessica.leary@yahoo.com, still valid?
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 26 of 29 PageID #: 635


                                                                         Page 6
     1                       JESSICA STOLER:       Yes.

     2                       CUSTOMER SERVICE REP:         Cellphone

     3               (304)989-0516.        Still your cellphone?

     4                       JESSICA STOLER:       Yes.

     5                       CUSTOMER SERVICE REP:         Any other

     6               phone number you'd like to add to the

     7               account?

     8                       JESSICA STOLER:       No thank you.

     9                       CUSTOMER SERVICE REP:         Alrighty.

   10                               Mrs. Stoler, I do thank you

   11                very much for being a valued PennyMac

   12                client.     Wish you the best of luck with

   13                this process.        Any additional questions

   14                come up, call that number and we'll be

   15                ready to serve you; okay?

   16                        JESSICA STOLER:       Thank you.

   17                        CUSTOMER SERVICE REP:         Enjoy the

   18                rest of your day.

   19                        JESSICA STOLER:       Bye.

   20                                 -    -   -

   21                       (Whereupon, file ended.)

   22                                 -    -   -

   23

   24
Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 27 of 29 PageID #: 636


                                                                     Page 2019
                                    CERTIFICATE

                       I HEREBY CERTIFY that this transcript is a

          true record of the content on the file provided to

          me to the best of my ability.




                              Maureen Cunningham Brzycki,

                              Dated: August 21,




          (The foregoing certification of this transcript does

          not apply to any reproduction of the same by any

          means, unless under the direct control and/or

          supervision of the certifying reporter.)
       Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 28 of 29 PageID #: 637
                                                                                                  Page 1

          A           CHARLESTON            file 5:23 6:21       LOAN 1:9            questions 3:3 5:18
ability 2019:4          1:3                    2019:3            log 3:18             6:13
access 3:19           Civil 1:7             fill 2:14            luck 4:10 6:12      queue 2:24
account 2:6 3:19      client 6:12           foreclosure 4:19
                      collection 5:15          5:2,16                    M                     R
  4:11 5:14 6:7
Action 1:7            come 3:20 6:14        foregoing 2019:19    Magna 1:22          reach 5:5
activity 5:8,15       confirm 2:5           forms 3:20           mail 3:14 4:3,4     ready 6:15
add 6:6               contact 2:23 3:2                           mailing 4:5         receiving 2:16
                      content 2019:3                 G           majority 4:22       record 2019:3
additional 2:6,19
  2:19 5:18 6:13      continue 5:17         getting 2:15         Maureen 1:19        REP 2:1,4,10,12
advised 4:6           control 2019:21       giving 4:15           2019:15              3:7,10,12 4:2,17
ahead 4:19            copies 4:4            go 3:17,21 4:19      ma'am 2:2 5:19        5:10,13,21 6:2,5,9
Alrighty 2:10 5:21    Court 1:1,19            5:22               means 2019:21         6:17
  6:9                 credit 2:6 4:7 5:16   going 2:13 4:18      Mm-hm 2:3,11        reporter 1:19
and/or 2019:21        Cunningham            guarantee 4:9        modification 2:24     2019:22
application 2:14,18     2019:15                                   3:21 4:7           reporting 5:16
                      current 4:11 5:14              H           mortgage 2:18       reproduction
apply 2019:20                               hault 5:7
assistance 2:18 4:9   CUSTOMER 2:1,4                                                   2019:20
                        2:10,12 3:7,10,12   head 3:17                     N          rest 6:18
AUDIO 1:15                                  help 2:22            need 2:20,22
August 2019:16          4:2,17 5:10,13,21                                            review 2:21,23 4:16
                        6:2,5,9,17          holding 2:2          number 3:6 6:6,14   right 2:4 3:12 5:10
await 5:7
awaiting 4:20 5:6                                                                      5:12
                               D                     I                    O
                      Dated 2019:16         impact 4:7           okay 3:9,9,11,11             S
        B
                      day 6:18              implications 4:8      5:9 6:15         score 4:8
back 4:3                                    inaudible 2:9 4:12   once 2:5
best 4:10 6:12        days 2:17 4:15                                               second 3:4
                      decision 4:21 5:6,7   including 5:16                         send 2:13 4:2
 2019:4                                     income 2:7                     P
brought 4:11 5:14       5:8                                                        serve 6:15
                                                                 package 2:15,17   SERVICE 2:1,4,10
Brzycki 1:19          dedicated 3:1                   J            4:23              2:12 3:7,10,12 4:2
 2019:15              Defendant 1:11
                                            Jessica 1:5,16 2:3,9 Part 1:17           4:17 5:10,13,21
Bye 6:19              definitely 5:4
                                              2:11 3:4,8,11 4:1 pending 5:8          6:2,5,9,17
                      different 3:6
                                              4:13 5:9,12,20 6:1 PennMacUSA.com Services 1:9,22
        C             direct 2019:21
                                              6:4,8,16,19          3:16            seven 2:16 4:15
C 1:19                DISTRICT 1:1,2
                                            jessica.leary@ya... PennyMac 1:9 3:18 Sorry 3:5
call 1:16 3:3 4:24    DIVISION 1:3
                                              5:24                 6:11            SOUTHERN 1:2
  6:14                documents 2:20
                                                                 phone 1:16 6:6    start 3:17
cellphone 6:2,3         3:14 4:3                      K          Plaintiff 1:6     STATES 1:1
center 3:21                                 know 3:1 4:20,23     point 3:1 5:6
CERTIFICATE                    E                                                   Stoler 1:5,16 2:3,9
                                              4:24 5:3           proceed 2:21
  2019:1              ended 6:21                                                     2:11 3:4,8,11 4:1
                      Enjoy 6:17                                 proceedings 5:17    4:13 5:9,12,20 6:1
certification                                         L          process 3:20 6:13
  2019:19             expense 2:7           late 5:15                                6:4,8,10,16,19
                      e-mail 5:23                                protected 4:14    submit 2:8 3:14
CERTIFY 2019:2                              Legal 1:22           provided 2019:3
certifying 2019:22                          list 2:19                              supervision
                               F                                                     2019:22
chance 3:17,22                              living 2:7                     Q
charges 5:15          fax 3:14 4:3                                                 sure 4:4
                                            LLC 1:10
       Case 2:18-cv-00988 Document 50-20 Filed 08/22/19 Page 29 of 29 PageID #: 638
                                                                                  Page 2

suspend 4:19          2:18-CV-00988 1:8
suspended 5:2,5       21 2019:16
          T                   3
tax 4:8               304)989-0516 6:3
ten 2:16 4:15
thank 2:1 5:20 6:8             4
  6:10,16             4570 3:10
time 4:18 5:19
Transcribed 1:19               8
transcript 2019:2     866)629 3:9
  2019:19             866)629-4570 3:3
TRANSCRIPTI...        866-624-6221 1:23
  1:15
true 2019:3
Two 1:17
typically 5:4
        U
Uh-huh 4:1
UNITED 1:1
upload 3:15,23
         V
v 1:7
valid 5:24
valued 6:11
VIRGINIA 1:2
         W
waiting 4:14
want 3:16
wanted 3:22
website 3:15,23
WEST 1:2
we'll 2:20 4:23 5:2
 6:14
we're 2:13 4:18,20
wish 4:10 6:12
write 3:5
www.MagnaLS.c...
 1:24
          Y
Yep 3:7
          2
